                                                                 Ryan P. Steen (Bar No. 0912084)
                                                                 ryan.steen@stoel.com
                                                                 Jason T. Morgan (Bar No. 1602010)
                                                                 jason.morgan@stoel.com
                                                                 STOEL RIVES LLP
                                                                 600 University Street, Suite 3600
                                                                 Seattle, WA 98101
                                                                 Telephone: 206.624.0900

                                                                 Bryn R. Pallesen (Bar No. 1810104)
                                                                 bryn.pallesen@stoel.com
                                                                 STOEL RIVES LLP
                                                                 510 L Street, Suite 500
                                                                 Anchorage, AK 99501
                                                                 Telephone: 907.277.1900
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 Attorneys for ConocoPhillips Alaska, Inc.
STOEL RIVES LLP




                                                                                         UNITED STATES DISTRICT COURT
                                                                                          FOR THE DISTRICT OF ALASKA


                                                                 NATIVE VILLAGE OF NUIQSUT, et al.,                        No.: 3:19-cv-00056-SLG
                                                                                                             Plaintiffs,
                                                                       v.
                                                                 BUREAU OF LAND MANAGEMENT, et al.,
                                                                                                    Federal Defendants,
                                                                                  and
                                                                 CONOCOPHILLIPS ALASKA, INC.

                                                                                                  Intervenor-Defendant.


                                                                       INTERVENOR-DEFENDANT’S OPPOSITION BRIEF (L.R. 16.3(c)(2))




                                                                 Nuiqsut, et al. v. BLM, et al.
                                                                 Case No. 3:19-cv-00056-SLG


                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 1 of 51
                                           TABLE OF CONTENTS

                                                                                                                       Page


I.     INTRODUCTION ................................................................................................... 1
II.    BACKGROUND ..................................................................................................... 3
       A.       The Petroleum Reserve ................................................................................ 3
       B.       The IAP EIS ................................................................................................. 5
       C.       The 2018-19 Program................................................................................... 7
III.   ARGUMENT .......................................................................................................... 9
       A.       Plaintiffs’ Claims Are Not Justiciable .......................................................... 9
                1.        Plaintiffs’ Claims Are Moot .............................................................. 9
                2.        Plaintiffs Lack Standing .................................................................. 11
       B.       BLM’s NEPA Analysis Is Fully Consistent with Applicable Law ............ 18
                1.        Plaintiffs Premise Their Claims on the Wrong Standard ................ 19
                2.        BLM Rationally Concluded that the 2018-19 Program Would
                          Have No New Significant Impacts .................................................. 22
                3.        Plaintiffs Mischaracterize the Record ............................................. 26
                4.        Plaintiffs Rely Upon Inapt Case Law.............................................. 30
       C.       BLM Considered a Reasonable Range of Alternatives.............................. 32
                1.        BLM’s Alternatives Satisfy NEPA ................................................. 32
                2.        BLM’s Alternatives Comply with ANILCA................................... 38
IV.    CONCLUSION ..................................................................................................... 42




                                                             i

         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 2 of 51
                                                                                                          TABLE OF AUTHORITIES
                                                                                                                                                                                     Page(s)

                                                                 Cases

                                                                 Alaska Wilderness Recreation & Tourism Ass’n v. Morrison,
                                                                    67 F.3d 723 (9th Cir. 1995) ......................................................................................... 39

                                                                 Amoco Prod. Co. v. Vill. of Gambell, Alaska,
                                                                   480 U.S. 531 (1987) ..................................................................................................... 41

                                                                 Blue Mountains Biodiversity Project v. Blackwood,
                                                                    161 F.3d 1208 (9th Cir. 1998) ..................................................................................... 31

                                                                 Cascadia Wildlands v. Bureau of Indian Affairs,
                                                                    801 F.3d 1105 (9th Cir. 2015) ..................................................................................... 30
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 Center for Biological Diversity v. BLM,
                                                                    937 F. Supp. 2d 1140 (N.D. Cal 2013) ........................................................................ 30
STOEL RIVES LLP




                                                                 City of Tanakee Springs v. Clough,
                                                                    915 F.2d 1308 (9th Cir. 1990) ..................................................................................... 39

                                                                 City of Tenakee Springs v. Clough,
                                                                    750 F. Supp. 1406 (D. Alaska 1990) ........................................................................... 40

                                                                 Ctr. for Envtl. Law & Policy v. U.S. Bureau of Reclamation,
                                                                    655 F.3d 1000 (9th Cir. 2011) ............................................................................... 33, 38

                                                                 DaimlerChrysler Corp. v. Cuno,
                                                                    547 U.S. 332 (2006) ..................................................................................................... 11

                                                                 Earth Island Inst. v. U.S. Forest Serv.,
                                                                    697 F.3d 1010 (9th Cir. 2012) ......................................................................... 33, 34, 39

                                                                 Feldman v. Bomar,
                                                                    518 F.3d 637 (9th Cir. 2008) ......................................................................................... 9

                                                                 Friends of the Earth, Inc. v. Bergland,
                                                                    576 F.2d 1377 (9th Cir. 1978) ..................................................................................... 10

                                                                 Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
                                                                    528 U.S. 167 (2000) ..................................................................................................... 11
                                                                                                                               ii




                                                                            Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 3 of 51
                                                                 Headwaters, Inc. v. Bureau of Land Mgmt.,
                                                                   893 F.2d 1012 (9th Cir. 1989) ............................................................................... 10, 34

                                                                 Hoonah Indian Ass’n v. Morrison,
                                                                   170 F.3d 1223 (9th Cir. 1999) ..................................................................................... 41

                                                                 Jicarilla Apache Tribe of Indians v. Morton,
                                                                    471 F.2d 1275 (9th Cir. 1973) ..................................................................................... 21

                                                                 Klamath-Siskiyou Wildlands Center v. Bureau of Land Management,
                                                                    387 F.3d 989 (9th Cir. 2004) ................................................................................. 30, 31

                                                                 Kunaknana v. Clark,
                                                                   742 F.2d 1145 (9th Cir. 1984) ..................................................................................... 39

                                                                 La. Crawfish Producers Ass’n–W. v. U.S. Army Corps of Eng’rs,
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                    463 F.3d 352 (5th Cir. 2006) ....................................................................................... 33

                                                                 Leu v. Int’l Boundary Comm’n,
STOEL RIVES LLP




                                                                    605 F.3d 693 (9th Cir. 2010) ................................................................................. 13, 14

                                                                 Los Angeles v. Lyons,
                                                                    461 U.S. 95 (1983) ....................................................................................................... 12

                                                                 Lujan v. Defs. of Wildlife,
                                                                    504 U.S. 555 (1992) ................................................................................... 11, 12, 14, 18

                                                                 Mayfield v. United States,
                                                                   599 F.3d 964 (9th Cir. 2010) ....................................................................................... 17

                                                                 Mo., Kan. & Tex. Ry. Co. v. Ferris,
                                                                   179 U.S. 602 (1900) ..................................................................................................... 10

                                                                 N. Alaska Envtl. Ctr. v. Kempthorne,
                                                                    457 F.3d 969 (9th Cir. 2006) ..................................................................................... 3, 4

                                                                 N. Alaska Envtl. Ctr. v. U.S. Dep’t of the Interior,
                                                                    No. 3:18-cv-00030-SLG, 2018 WL 6424680 (D. Alaska Dec. 6, 2018) ..................... 20

                                                                 N. Idaho Cmty. Action Network v. U.S. Dep’t of Transp.,
                                                                     545 F.3d 1147 (9th Cir. 2008) ......................................................................... 33, 35, 38


                                                                                                                               iii




                                                                            Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 4 of 51
                                                                 Nat. Res. Def. Council v. Zinke,
                                                                    No. 3:18-cv-00031-SLG, 2018 WL 6424687 (D. Alaska Dec. 6, 2018) ..................... 20

                                                                 Native Ecosystems Council v. U.S. Forest Service,
                                                                    428 F.3d 1233 (9th Cir. 2005) ............................................................................... 33, 34

                                                                 Native Ecosystems Council v. Weldon,
                                                                    697 F.3d 1043 (9th Cir. 2012) ..................................................................................... 32

                                                                 Ninilchik Traditional Council v. United States,
                                                                    227 F.3d 1186 (9th Cir. 2000) ............................................................................... 39, 40

                                                                 North Carolina v. Rice,
                                                                    404 U.S. 244 (1971) ..................................................................................................... 10

                                                                 Norton v. S. Utah Wilderness All.,
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                    542 U.S. 55 (2004) ................................................................................................... 6, 19

                                                                 Nw. Envtl. Def. Ctr. v. Gordon,
STOEL RIVES LLP




                                                                   849 F.2d 1241 (9th Cir. 1988) ....................................................................................... 9

                                                                 Ocean Advocates v. U.S. Army Corps of Eng’rs,
                                                                   402 F.3d 846 (9th Cir. 2005) ....................................................................................... 30

                                                                 Pac. Coast Fed’n of Fishermen’s Ass’ns v. U.S. Dep’t of the Interior,
                                                                    655 F. App’x 595 (9th Cir. 2016) ................................................................................ 36

                                                                 Salmon River Concerned Citizens v. Robertson,
                                                                    32 F.3d 1346 (9th Cir. 1994) ................................................................................. 19, 22

                                                                 San Diego Cty. Gun Rights Comm. v. Reno,
                                                                    98 F.3d 1121 (9th Cir. 1996) ....................................................................................... 12

                                                                 Save Strawberry Canyon v. U.S. Dept’ of Energy,
                                                                    830 F. Supp. 2d 737 (N.D. Cal. 2011) ......................................................................... 29

                                                                 Seattle Audubon Soc’y v. Lyons,
                                                                    871 F. Supp. 1291 (W.D. Wash. 1994) ........................................................................ 21

                                                                 Sierra Club v. EPA,
                                                                    292 F.3d 895 (D.C. Cir. 2002) ..................................................................................... 11


                                                                                                                               iv




                                                                            Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 5 of 51
                                                                 Sierra Club v. Espy,
                                                                    38 F.3d 792 (5th Cir. 1994) ......................................................................................... 34

                                                                 Sierra Club v. Penfold,
                                                                    857 F.2d 1307 (9th Cir. 1988) ................................................................................. 9, 10

                                                                 Sierra Club v. Penfold,
                                                                    664 F. Supp. 1299 (D. Alaska 1987) ................................................................. 9, 10, 38

                                                                 State of Alaska v. Andrus,
                                                                    580 F.2d 465 (D.C. Cir. 1978) ..................................................................................... 21

                                                                 Steel Co. v. Citizens for a Better Env’t,
                                                                    523 U.S. 83 (1998) ....................................................................................................... 15

                                                                 Summers v. Earth Island Inst.,
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                    555 U.S. 488 (2009) ............................................................................................... 12, 17

                                                                 Te-Moak Tribe of Western Shoshone of Nevada v. U.S. Dep’t of the
STOEL RIVES LLP




                                                                    Interior,
                                                                    608 F.3d 592 (9th Cir. 2010) ....................................................................................... 31

                                                                 Theodore Roosevelt Conservation P’ship v. Salazar,
                                                                    616 F.3d 497 (D.C. Cir. 2010) ................................................................... 19, 20, 21, 22

                                                                 W. Oil & Gas Ass’n v. Alaska,
                                                                    439 U.S. 922 (1978) ..................................................................................................... 21

                                                                 Whitmore v. Arkansas,
                                                                   495 U.S. 149 (1990) ..................................................................................................... 12

                                                                 Wilderness Soc’y, Inc. v. Rey,
                                                                    622 F.3d 1251 (9th Cir. 2010) ..................................................................................... 13

                                                                 Statutes

                                                                 16 U.S.C. § 3120(a) ........................................................................................................... 39

                                                                 42 U.S.C. § 4321 ........................................................................................................ passim

                                                                 42 U.S.C. § 4332(e) ........................................................................................................... 32

                                                                 42 U.S.C. § 6504(b) ............................................................................................................. 4
                                                                                                                                 v




                                                                             Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 6 of 51
                                                                 42 U.S.C. § 6506a(a) ........................................................................................................... 3

                                                                 Regulations

                                                                 40 C.F.R. § 1501.4(b), (e).................................................................................................. 25

                                                                 40 C.F.R. § 1502.9(c)(1)(ii)......................................................................................... 19, 20

                                                                 40 C.F.R. § 1502.20 ........................................................................................................... 19

                                                                 40 C.F.R. § 1502.22 ........................................................................................................... 22

                                                                 43 C.F.R. pts. 3000, 3130, 3150, 3160 ................................................................................ 4

                                                                 43 C.F.R. pts. 3150, 3160 .................................................................................................... 4
                  510 L Street, Suite 500, Anchorage, AK 99501




                                                                 43 C.F.R. § 46.140(c) ........................................................................................................ 20
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 43 C.F.R. §§ 3131.3, 3162.3-1(h)(1), (2) ............................................................................ 5
STOEL RIVES LLP




                                                                 43 C.F.R. § 3162.3-1 ........................................................................................................... 5

                                                                 Other Authorities

                                                                 126 Cong. Rec. 29,489 (1980) ............................................................................................ 3

                                                                 www.blm.gov/download/file/fid/10986 (last visited July 19, 2019)................................. 39




                                                                                                                                vi




                                                                             Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 7 of 51
                                                                                                  I. INTRODUCTION

                                                                       This lawsuit challenges the approval of ConocoPhillips Alaska, Inc.’s

                                                                 (“ConocoPhillips”) 2018-19 winter exploration program (the “2018-19 Program”) in the

                                                                 National Petroleum Reserve-Alaska (“NPR-A” or the “Petroleum Reserve”). The 2018-

                                                                 19 Program was authorized on December 7, 2018, and was fully completed on April 28,

                                                                 2019. As is typical of NPR-A winter exploration programs, all infrastructure associated

                                                                 with the 2018-19 Program was temporary, involving ice roads, pads, and airstrips (all of

                                                                 which have melted), personnel camps that have been taken down, and wells that have
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 been drilled and plugged. ConocoPhillips safely and successfully carried out the short-
STOEL RIVES LLP




                                                                 term and routine 2018-19 Program.

                                                                       Prior to authorizing the 2018-19 Program, the Bureau of Land Management

                                                                 (“BLM”) prepared an Environmental Assessment (“EA”) under the National

                                                                 Environmental Policy Act (“NEPA”). The EA “tiered” to, and relied on, the 2012 NPR-A

                                                                 Integrated Activity Plan Environmental Impact Statement (the “IAP EIS”), which

                                                                 comprehensively evaluated the impacts of leasing, exploration, and development in the

                                                                 Petroleum Reserve, including anticipated winter exploration activities like the 2018-19

                                                                 Program. BLM also tiered to and relied upon two additional environmental impact

                                                                 statements (“EISs”). Based on that review, BLM concluded that the 2018-19 Program

                                                                 would have no new significant adverse impacts not already addressed in the prior

                                                                 evaluations, and issued a Finding of No New Significant Impact (“FONNSI”). This is the


                                                                                                             1




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 8 of 51
                                                                 same practice BLM has followed for every winter exploration program in the Petroleum

                                                                 Reserve for two decades.

                                                                        Plaintiffs assert that this level of analysis is insufficient to comply with NEPA and

                                                                 Section 810(a) of the Alaska Native Interest Lands Conservation Act (“ANILCA”). But

                                                                 the Court lacks jurisdiction over these claims for two reasons. First, Plaintiffs’ claims are

                                                                 moot because the 2018-19 Program is fully complete and no effective relief can be

                                                                 granted. Vacatur of the 2018-19 Program would be meaningless, and a judicial

                                                                 declaration would amount to no more than an improper advisory opinion about past
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 events. Second, Plaintiffs lack standing because they have produced no evidence of any
STOEL RIVES LLP




                                                                 harm suffered as a result of the 2018-19 Program. Although the 2018-19 Program was

                                                                 completed before Plaintiffs filed their Opening Brief, they do not provide a single

                                                                 declaration showing that the interests of any member were actually injured by the 2018-

                                                                 19 Program or that the 2018-19 Program has ongoing impacts after completion. Instead,

                                                                 the declarations oddly discuss the 2018-19 Program as if it were a future event, and

                                                                 speculate that it could cause harms (that did not happen). This hypothetical

                                                                 prognostication is insufficient to establish standing.

                                                                        In any event, Plaintiffs’ claims have no merit. As set forth below, Plaintiffs’

                                                                 claims are premised upon a misunderstanding of BLM’s tiered NEPA review, ignore

                                                                 detailed analyses in the record, and demand a level of analysis that is not required by

                                                                 statute or case law. Accordingly, ConocoPhillips respectfully requests that this Court

                                                                                                               2




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 9 of 51
                                                                 grant summary judgment in favor of the Federal Defendants and ConocoPhillips on all of

                                                                 Plaintiffs’ claims.

                                                                                                     II. BACKGROUND

                                                                 A.     The Petroleum Reserve.

                                                                        President Harding established the Naval Petroleum Reserve No. 4 on Alaska’s

                                                                 North Slope in 1923.1 In 1976, Congress enacted the National Petroleum Reserves

                                                                 Production Act (“NPRPA”), and transferred authority over the reserve to the Secretary of

                                                                 Interior (delegated to BLM).2 The reserve remains the largest single unit of public land in
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 the United States, encompassing approximately 23.6 million acres.3
STOEL RIVES LLP




                                                                        In 1980, Congress renamed the Naval Petroleum Reserve as the NPR-A and

                                                                 amended the NPRPA to direct the Secretary of the Interior to carry out an “expeditious

                                                                 program of competitive leasing of oil and gas” within the Petroleum Reserve.4 This was

                                                                 driven by the fuel crisis of the 1970s5 and the recognition that “we can no longer delay

                                                                 efforts which would increase the domestic supply of oil and gas and lessen our reliance

                                                                 on imports.”6


                                                                        1
                                                                            N. Alaska Envtl. Ctr. v. Kempthorne, 457 F.3d 969, 973–74 (9th Cir. 2006).
                                                                        2
                                                                            Id. at 973.
                                                                        3
                                                                            Id.
                                                                        4
                                                                         Department of the Interior Appropriations Act, Fiscal Year 1981 (Pub. L. No.
                                                                 96-514) (codified at 42 U.S.C. § 6506a(a)).
                                                                        5
                                                                            N. Alaska Envtl. Ctr., 457 F.3d at 973.
                                                                        6
                                                                            126 Cong. Rec. 29,489 (1980) (statement of Sen. Stevens).
                                                                                                                3




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 10 of 51
                                                                         The NPRPA also ensures that environmental values are served in a variety of

                                                                 ways, including the protection of areas “designated by the Secretary of the Interior

                                                                 containing any significant subsistence, recreational, fish and wildlife, or historical or

                                                                 scenic value[.]”7 Pursuant to this provision, five “Special Areas” have been established in

                                                                 the Petroleum Reserve.8 For portions of the Petroleum Reserve where leasing is allowed,

                                                                 BLM’s administration occurs through a structured three-phase process: (1) leasing; (2)

                                                                 exploration; and (3) development.9 Each stage is subject to independent decision-making

                                                                 and approval by BLM (as well as by other local, state, and federal agencies), and each
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 stage requires NEPA review.10
STOEL RIVES LLP




                                                                         At the leasing stage, BLM determines which lands to make available for leasing,

                                                                 which lands to defer or make unavailable, and which protective stipulations and other

                                                                 mitigation measures to apply to protect surface resources.11 At the exploration stage, the

                                                                 leaseholder may conduct surface-disturbing activities such as geophysical exploration,

                                                                 seismic surveys, or the drilling of subsurface or exploratory wells, after obtaining permits

                                                                 from BLM.12 BLM may approve or reject the exploration plan or impose “[a]dditional


                                                                         7
                                                                             42 U.S.C. § 6504(b).
                                                                         8
                                                                             AR2734.
                                                                         9
                                                                             N. Alaska Envtl. Ctr., 457 F.3d at 977; see 43 C.F.R. pts. 3000, 3130, 3150,
                                                                 3160.
                                                                         10
                                                                              N. Alaska Envtl. Ctr., 457 F.3d at 977.
                                                                         11
                                                                              Id.
                                                                         12
                                                                              43 C.F.R. pts. 3150, 3160.
                                                                                                                 4




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 11 of 51
                                                                 stipulations needed to protect surface resources and special areas . . . at the time the

                                                                 surface use plan and permit to drill are approved.”13 The development stage may involve

                                                                 more extensive surface activities, such as the construction of gravel roads and airstrips,

                                                                 pipelines, and permanent facilities. This stage requires BLM’s approval of a drilling and

                                                                 surface use operations plan, as well as other approvals.14

                                                                 B.     The IAP EIS.

                                                                        Pursuant to President Obama’s directive, BLM finalized an Integrated Activity

                                                                 Plan in 2013 (the “IAP”) covering the entire Petroleum Reserve.15 The IAP makes
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 approximately 11.8 million acres available for oil and gas leasing.16 The IAP also
STOEL RIVES LLP




                                                                 establishes performance-based stipulations and best management practices (“BMPs”)

                                                                 applicable to oil and gas activities (including winter exploration activities) in the

                                                                 Petroleum Reserve, and restricts surface infrastructure in certain areas.17

                                                                        The IAP is supported by the comprehensive IAP EIS.18 The IAP EIS “contains

                                                                 five alternatives that provide a broad range of oil and gas leasing availability, surface

                                                                 protections, and Special Area designations.”19 To evaluate the environmental impacts of


                                                                        13
                                                                             43 C.F.R. §§ 3131.3, 3162.3-1(h)(1), (2).
                                                                        14
                                                                             43 C.F.R. § 3162.3-1.
                                                                        15
                                                                             AR0003; AR0006.
                                                                        16
                                                                             AR2628.
                                                                        17
                                                                             Id.
                                                                        18
                                                                             See AR0001-AR2622.
                                                                        19
                                                                             AR0008.
                                                                                                                5




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 12 of 51
                                                                 each of these alternatives, BLM recognized that there are “many uncertainties associated

                                                                 with projecting future petroleum exploration and development” and, accordingly,

                                                                 developed hypothetical exploration and development scenarios for each of the

                                                                 alternatives.20 To account for uncertainty, BLM made a series of “reasonable

                                                                 assumptions”21 conservatively designed “to minimize the chance that the resultant impact

                                                                 analysis will understate potential impacts.”22 The IAP EIS considered all aspects of

                                                                 winter exploration activities in the Petroleum Reserve, and evaluated ranges of those

                                                                 activities across alternatives.23 The actual amount of exploration that has occurred in the
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 Petroleum Reserve since 2013 is well below the upper end of those ranges.24
STOEL RIVES LLP




                                                                        Under the IAP EIS, BLM has approved exploration programs in each of the years

                                                                 2013, 2015, 2017, and 2018.25 In approving each of those programs, BLM prepared an

                                                                 EA to comply with NEPA, and incorporated and tiered from the IAP EIS.26 Each of those

                                                                 EAs found that the exploration activities would have no new significant impacts that

                                                                        20
                                                                             AR0581.
                                                                        21
                                                                             Id.
                                                                        22
                                                                             Id.
                                                                        23
                                                                             See infra § III.B.2.
                                                                        24
                                                                         See Declaration of Lorna K. Richmond in Support of Intervenor-Defendant’s
                                                                 Opposition Brief (“Richmond Decl.”) ¶ 8.
                                                                        25
                                                                          See AR8550-AR8552. Under these programs, a total of 18 exploration wells and
                                                                 10 appraisal wells have been drilled.
                                                                        26
                                                                           BLM has approved 36 exploration programs in the NPR-A dating back to 1998.
                                                                 All of these approvals were reviewed with EAs and, insofar as ConocoPhillips is aware,
                                                                 none of those EAs were found to be unlawful. AR8542-AR8852.
                                                                                                              6




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 13 of 51
                                                                 were not already considered in the IAP EIS, and there is no evidence contradicting those

                                                                 findings. In contrast, for development activities—such as the construction of the GMT-1

                                                                 and GMT-2 projects—BLM prepared supplemental EISs that tier to, and incorporate by

                                                                 reference, the IAP EIS and the earlier 2004 Alpine Satellites Development Plan EIS.27

                                                                        Numerous advocacy groups, including some of the Plaintiffs, commented on the

                                                                 draft IAP EIS, and BLM responded to their comments with detailed explanations and

                                                                 changes to the IAP EIS.28 No party challenged the IAP EIS (within the 60-day limitations

                                                                 period), the GMT-1 project, the GMT-2 project, or any of the exploration program
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 authorizations (until this lawsuit).
STOEL RIVES LLP




                                                                 C.     The 2018-19 Program.

                                                                        ConocoPhillips submitted its Surface Use Plan of Operations for the Exploration

                                                                 Program in August 201829 and, in October 2018, submitted a Request for Right of Way

                                                                 Permit;30 requests to deviate from IAP EIS BMPs A-5, B-2, and B-2g;31 and applications




                                                                        27
                                                                           See AR2743, AR4520. The IAP EIS contemplates that activities requiring BLM
                                                                 approval such as a “proposed exploratory drilling plan” or “proposed construction of
                                                                 infrastructure for development of a petroleum discovery . . . would require further NEPA
                                                                 analysis.” AR0023.
                                                                        28
                                                                             See, e.g., AR1735-AR1745.
                                                                        29
                                                                             AR6939-AR6959.
                                                                        30
                                                                             AR6960.
                                                                        31
                                                                             AR7795; AR7797; AR7802; AR7826.
                                                                                                             7




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 14 of 51
                                                                 for permits to drill.32 BLM released a draft EA on November 8, 2018,33 after issuing its

                                                                 ANILCA Section 810 approval on November 7, 2018.34 On December 7, 2018, after

                                                                 Plaintiffs and ConocoPhillips submitted comments on the draft EA,35 BLM issued the

                                                                 final EA, FONNSI, and Decision Record approving the 2018-19 Program with minor

                                                                 modifications.36 The final EA includes responses to all public comments.37

                                                                        Under the Decision Record and associated permits approving the 2018-19

                                                                 Program, ConocoPhillips was authorized to build up to 57 miles of ice roads, up to 42.7

                                                                 miles of snow trails, up to 23 ice pads of various dimensions, one ice airstrip, and
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 temporary camps capable of housing 545 people; in addition to conducting exploration
STOEL RIVES LLP




                                                                 drilling at up to six potential sites, testing/recompleting two existing well sites, gauging

                                                                 monitoring at two existing well sites, and retrieving a data logger at one location.38

                                                                        In carrying out the program, ConocoPhillips built 15 ice pads, 1 ice airstrip, and

                                                                 57 miles of ice roads plus two additional miles for lake access; drilled six new wells; and

                                                                 tested six wells, some of which were drilled as part of the 2018-19 Program, and some of


                                                                        32
                                                                        AR7807; AR7831; AR7850; AR7869; AR7888; AR7905; AR7924; AR7943;
                                                                 AR7962; AR7981.
                                                                        33
                                                                             AR8467.
                                                                        34
                                                                             AR8581.
                                                                        35
                                                                             See AR8002; AR8461.
                                                                        36
                                                                             AR8467; AR8587; AR8494.
                                                                        37
                                                                             AR8555-AR8580.
                                                                        38
                                                                             AR8582; AR8595.
                                                                                                               8




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 15 of 51
                                                                 which had been previously drilled.39 The 2018-19 Program was fully completed on April

                                                                 28, 2019.40

                                                                                                        III. ARGUMENT41

                                                                 A.       Plaintiffs’ Claims Are Not Justiciable.

                                                                          1.       Plaintiffs’ Claims Are Moot.

                                                                          ConocoPhillips agrees with and adopts BLM’s argument that Plaintiffs’ claims are

                                                                 moot because the 2018-19 Program is fully complete and there is no “‘present

                                                                 controversy as to which effective relief can be granted.’”42 All equipment has been
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 demobilized. The authorized ice roads and ice pads have melted. The exploration and

                                                                 appraisal wells have been capped.43 No structures remain in the 2018-19 Program area.44
STOEL RIVES LLP




                                                                 There is no activity to enjoin, and vacatur of the expired 2018-19 Program approval

                                                                 would be a meaningless exercise.

                                                                          The Ninth Circuit’s decision in Sierra Club v. Penfold is instructive.45 There, the

                                                                 court found a NEPA challenge to a completed mining operation to be moot, in part


                                                                          39
                                                                               Richmond Decl. ¶ 4.
                                                                          40
                                                                               Richmond Decl. ¶ 5.
                                                                          41
                                                                               ConocoPhillips adopts and incorporates BLM’s legal standard. See Dkt. 30 at
                                                                 13-14.
                                                                          42
                                                                          Feldman v. Bomar, 518 F.3d 637, 642 (9th Cir. 2008) (quoting Nw. Envtl. Def.
                                                                 Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988)).
                                                                          43
                                                                               Richmond Decl. ¶¶ 5-6.
                                                                          44
                                                                               Richmond Decl. ¶¶ 5-7.
                                                                          45
                                                                               857 F.2d 1307, 1317 (9th Cir. 1988).
                                                                                                                  9




                                                                          Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 16 of 51
                                                                 because the completed mining operation could not be moved and the impacts of the

                                                                 operation could not be reversed.46 The court reasoned: “[E]ven if we assume BLM’s

                                                                 decision making process is unlawful, no adequate remedy exists. Unlike a power

                                                                 transmission line, a completed mining operation cannot be moved. The impacts of the

                                                                 Plan mines are not remediable since we cannot order that the Plans be ‘unmined.’”47 The

                                                                 same is true here. The ice roads and pads have already melted and the wells cannot be

                                                                 “undrilled.”48 This case presents a moot question that “require[s] no answer,”49 and

                                                                 should be dismissed.
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                        Nor does this case fall within the exception to the mootness doctrine for cases that
STOEL RIVES LLP




                                                                 are “capable of repetition, yet evading review.” The Ninth Circuit has stated that

                                                                 “‘[w]here prompt application for a stay pending appeal can preserve an issue for appeal,

                                                                 the issue is not one that will evade review.’”50 Plaintiffs had ample time to file a

                                                                 complaint and move for a preliminary injunction. Instead, Plaintiffs waited nearly four

                                                                        46
                                                                             Id.
                                                                        47
                                                                             Id. at 1318.
                                                                        48
                                                                           See also Friends of the Earth, Inc. v. Bergland, 576 F.2d 1377, 1379 (9th Cir.
                                                                 1978) (NEPA challenge to completed exploratory drilling operation moot); Headwaters,
                                                                 Inc. v. Bureau of Land Mgmt., 893 F.2d 1012, 1015–16 (9th Cir. 1989) (NEPA challenge
                                                                 moot where timber on disputed units had been cut and half hauled away at time of
                                                                 appeal).
                                                                        49
                                                                          Mo., Kan. & Tex. Ry. Co. v. Ferris, 179 U.S. 602, 606 (1900); accord North
                                                                 Carolina v. Rice, 404 U.S. 244, 246 (1971) (per curiam) (federal courts lack jurisdiction
                                                                 “to decide moot questions or abstract propositions,” because “moot questions require no
                                                                 answer” (internal quotation marks, citations, and alterations omitted)).
                                                                        50
                                                                             Headwaters, Inc., 893 F.2d at 1016 (citation omitted).
                                                                                                               10




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 17 of 51
                                                                 months to file their Complaint and nearly another month to file their Amended

                                                                 Complaint, and then proceeded to file their summary judgment motion in May 2019, after

                                                                 the 2018-19 Program was complete. Nothing prevented Plaintiffs from filing this lawsuit

                                                                 earlier, before the alleged deficiencies became moot for lack of an effective remedy.

                                                                        2.       Plaintiffs Lack Standing.

                                                                        Additionally, Plaintiffs’ lawsuit must be dismissed for lack of Article III standing.

                                                                 To satisfy Article III’s standing requirements, Plaintiffs must demonstrate that at least

                                                                 one of their members:
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                                 (1) . . . has suffered an “injury in fact” that is (a) concrete and
                                                                                 particularized and (b) actual or imminent, not conjectural or
STOEL RIVES LLP




                                                                                 hypothetical; (2) the injury is fairly traceable to the
                                                                                 challenged action of the defendant; and (3) it is likely, as
                                                                                 opposed to merely speculative, that the injury will be
                                                                                 redressed by a favorable decision.[51]

                                                                 In environmental cases, “[t]he relevant showing for purposes of Article III standing . . . is

                                                                 not injury to the environment but injury to the plaintiff.”52 Plaintiffs bear the burden of

                                                                 establishing their standing to bring suit,53 and they “must demonstrate standing for each

                                                                 claim [they] seek[ ] to press.”54 At the summary judgment stage, a plaintiff “must ‘set


                                                                        51
                                                                          Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,
                                                                 180–81 (2000) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)); see also
                                                                 Sierra Club v. EPA, 292 F.3d 895, 898 (D.C. Cir. 2002) (discussing associational
                                                                 standing requirements).
                                                                        52
                                                                             Friends of the Earth, Inc., 528 U.S. at 181 (emphasis added).
                                                                        53
                                                                             See Lujan, 504 U.S. at 561.
                                                                        54
                                                                             DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006).
                                                                                                                 11




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 18 of 51
                                                                 forth’ by affidavit or other evidence ‘specific facts’” demonstrating the three

                                                                 requirements for Article III standing.55

                                                                        Although Plaintiffs submit nine declarations from various of their members,56 all

                                                                 of these declarations fail to demonstrate any (let alone all) of the required elements of

                                                                 standing.

                                                                                 a.     Plaintiffs have not established injury-in-fact.

                                                                        Plaintiffs must present specific facts establishing a harm suffered by at least one of

                                                                 their members that is “concrete” and “actual or imminent, not ‘conjectural’ or
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 ‘hypothetical.’”57 The injury must be likely, not an “ingenious academic exercise in the
STOEL RIVES LLP




                                                                 conceivable.”58 Where “plaintiffs seek declaratory and injunctive relief only, there is a

                                                                 further requirement that they show a very significant possibility of future harm; it is

                                                                 insufficient for them to demonstrate only a past injury.”59 The primary flaw with

                                                                 Plaintiffs’ declarations is that by the time Plaintiffs moved for summary judgment, the

                                                                 2018-19 Program was already completed. At this point in time, there can be no credible




                                                                        55
                                                                             Lujan, 504 U.S. at 561 (citation omitted).
                                                                        56
                                                                             See Dkts. 27-1 through 27-9.
                                                                        57
                                                                          Whitmore v. Arkansas, 495 U.S. 149, 155 (1990) (quoting Los Angeles v. Lyons,
                                                                 461 U.S. 95, 101–02 (1983)).
                                                                        58
                                                                         Summers v. Earth Island Inst., 555 U.S. 488, 497–99 (2009) (internal quotation
                                                                 marks and citation omitted).
                                                                        59
                                                                             San Diego Cty. Gun Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir. 1996).
                                                                                                                12




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 19 of 51
                                                                 allegation of imminent future harm. The 2018-19 Program has been complete for months

                                                                 and it does not conceivably pose a risk of harm to anybody.

                                                                         None of the nine declarants acknowledge that the 2018-19 Program is complete

                                                                 (even though most of the declarations are signed after the completion date). They also do

                                                                 not identify any actual injury that occurred from the 2018-19 Program.60 Instead,

                                                                 Plaintiffs’ declarations make predictions about the possible impact of the 2018-19

                                                                 Program as if it had not yet happened. This is akin to predicting the outcome of

                                                                 yesterday’s baseball game without acknowledging that the game is over and the box
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 score has been published. It is a hypothetical exercise that ignores present facts. The
STOEL RIVES LLP




                                                                 declarants offer no allegations that the completed program will cause imminent future

                                                                 harm.

                                                                         For example, Martha Itta states that “[t]he area where CPAI conducts its current

                                                                 winter exploration activities is extremely important to the Village’s members” because

                                                                 “[i]t is where we fish and hunt,” but then fails to offer facts showing that the 2018-19

                                                                 Program had any adverse impact on Ms. Itta or other Nuiqsut residents with respect to

                                                                 fishing or hunting.61 Ms. Itta states that “[w]e will be hungry if we can’t get our


                                                                         60
                                                                          Even if they did, “[p]ast injury is not sufficient to confer standing” for
                                                                 prospective relief (Wilderness Soc’y, Inc. v. Rey, 622 F.3d 1251, 1256 (9th Cir. 2010)),
                                                                 and “allegations of past injury alone are not sufficient to confer standing” for a
                                                                 declaratory judgment action (Leu v. Int’l Boundary Comm’n, 605 F.3d 693, 694 (9th Cir.
                                                                 2010) (internal citation omitted)).
                                                                         61
                                                                              Dkt. 27-1 ¶ 10.
                                                                                                              13




                                                                          Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 20 of 51
                                                                 caribou.”62 But Ms. Itta does not testify that these events occurred during the 2018-19

                                                                 Program, or that such events are imminent after the expiration of the 2018-19 Program.

                                                                        Similarly, Richard Steiner suggests that a “major oil spill[ ] in pristine, sensitive

                                                                 high-latitude environments can cause long lasting, and permanent, ecological damage.”63

                                                                 But no major spill occurred during the 2018-19 Program, and thus Mr. Steiner’s concern

                                                                 did not materialize and cannot occur in the future because the program has been complete

                                                                 for months. Brendan Cummings hypothesizes that “[o]il and gas exploration activities

                                                                 under ConocoPhillips’ 2018-19 exploration plan would harm important habitat and
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 disturb species such as the polar bear and the yellow-billed loon that are already
STOEL RIVES LLP




                                                                 imperiled by global warming and ongoing oil development.”64 But, like the rest of the

                                                                 declarants, Mr. Cummings presents no facts demonstrating if and how the completed

                                                                 2018-19 Program harmed or otherwise disturbed the polar bear or the yellow-billed loon.

                                                                        None of Plaintiffs’ declarations present evidence showing “that the injury is

                                                                 certainly impending.”65 Rather, they surmise about effects that they believe could

                                                                 occur—despite the fact that the declarations were submitted after the program



                                                                        62
                                                                           Id. There is no indication that the Native Village of Nuiqsut approved filing this
                                                                 lawsuit in its name. Ms. Itta’s declaration does not say that the present litigation was
                                                                 ratified by or supported by the Village’s Council, nor have any Council members
                                                                 submitted a declaration.
                                                                        63
                                                                             Dkt. 27-4 ¶ 10 (emphasis added).
                                                                        64
                                                                             Dkt. 27-5 ¶ 24 (emphasis added).
                                                                        65
                                                                             Lujan, 504 U.S. at 564 n.2 (internal quotation marks and citation omitted).
                                                                                                                14




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 21 of 51
                                                                 completed—and identify no harms that actually occurred. Plaintiffs therefore fail to

                                                                 demonstrate injury-in-fact.

                                                                                 b.     Plaintiffs do not establish causation.

                                                                        For many of the same reasons, Plaintiffs fail to show that their hypothetical

                                                                 injuries were caused by the 2018-19 Program. To satisfy the second element of standing,

                                                                 a plaintiff must demonstrate “a fairly traceable connection between the plaintiff’s injury

                                                                 and the complained-of conduct of the defendant.”66 Plaintiffs do not make this necessary

                                                                 connection. None of Plaintiffs’ supporting declarations identify any harm to the
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 declarants specifically caused by the 2018-19 Program. Instead, the declarants speculate
STOEL RIVES LLP




                                                                 about the potential effects of exploration and other oil activities in the NPR-A more

                                                                 generally.

                                                                        For example, Ms. Itta states that “[t]he community of Nuiqsut is surrounded by oil

                                                                 wells from the east now to the west, and the oil activities are threatening the Village

                                                                 members’ way of life”67 and that “[ConocoPhillips]’s exploration activities and the other

                                                                 oil activities in the region affect every aspect of our lives.”68 Similarly, Rosemary

                                                                 Ahtuangaruak declares that she “fear[s] that industrial oil and gas exploration and

                                                                 development activities in the Reserve and in the Beaufort Sea, like those proposed and

                                                                 pursued by ConocoPhillips Alaska and Hilcorp, respectively, will continue to change our

                                                                        66
                                                                             Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 1016–17 (1998).
                                                                        67
                                                                             Dkt. 27-1 ¶ 7.
                                                                        68
                                                                             Dkt. 27-1 ¶ 8.
                                                                                                               15




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 22 of 51
                                                                 natural environment in negative ways and thereby affect [her] ability to live and to

                                                                 effectively share and pass on our traditional way of life,” adding that “[i]ncreased contact

                                                                 with these unnatural activities causes a cascade of reactions.”69 And Dan Ritzman states

                                                                 that “[o]il and gas development in the Reserve will also add stress to a rapidly changing

                                                                 environment hammered by global warming, loss of permafrost, and record summer sea-

                                                                 ice loss.”70 None of these concerns are tied to the now-complete 2018-19 Program.

                                                                        All of the declarants discuss the 2018-19 Program as if it has not yet commenced

                                                                 when, in fact, it was complete when they submitted their declarations.71 Ms. Itta,
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 purporting to speak for the Native Village of Nuiqsut, declares that “[w]e will be hungry
STOEL RIVES LLP




                                                                 if we can’t get our caribou.”72 Ms. Kolton states that “[i]ncreased stress on the Arctic

                                                                 from oil and gas activities could have lasting detrimental impacts on the ecosystem, the

                                                                 wildlife, and other subsistence resources of the Arctic[.]”73 Mr. Keever and Mr. Scott

                                                                 worry that the 2018-19 Program “will likely disturb yellow-billed loons or drive them




                                                                        69
                                                                             Dkt. 27-2 ¶ 26.
                                                                        70
                                                                             Dkt. 27-9 ¶ 11.
                                                                        71
                                                                           This flaw also pervades Plaintiffs’ Opening Brief. See, e.g., Dkt. 27 at 15
                                                                 (claiming that the “winter exploration program will directly and irreparably injure
                                                                 [Plaintiffs’ members’] interests”).
                                                                        72
                                                                             Dkt. 27-1 ¶ 5 (emphases added).
                                                                        73
                                                                             Dkt. 27-3 ¶ 8 (emphasis added).
                                                                                                               16




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 23 of 51
                                                                 away.”74 Mr. Steiner states that he “feel[s] a major spill from the project is too great a

                                                                 risk.”75

                                                                        Article III standing requires more, namely a factual showing that an injury is

                                                                 “likely,” not merely an “ingenious academic exercise in the conceivable.”76 The

                                                                 completed 2018-19 Program either caused harm to Plaintiffs or did not. Plaintiffs have

                                                                 presented no evidence from which this Court can conclude that any of the Plaintiffs

                                                                 suffered injury due to the 2018-19 Program. No environmental harm occurred, and no

                                                                 facts show that caribou have been displaced or that yellow-billed loons (which are only
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 present in the summer) have been affected. Plaintiffs instead ask this Court to allow them
STOEL RIVES LLP




                                                                 to proceed with this lawsuit because an event that has already happened could have

                                                                 caused (but did not cause) future harm. That is both insufficient and unreasonable.77

                                                                                 c.     Even if Plaintiffs showed injury-in-fact, it is not redressable.

                                                                        Finally, Plaintiffs lack standing because their requested relief—i.e., that this Court

                                                                 “vacate and declare unlawful BLM’s record of decision and EA”78—will not redress any

                                                                 injury alleged by Plaintiffs in this case.79 To begin with, Plaintiffs have failed to identify


                                                                        74
                                                                             Dkt. 27-7 ¶ 23 (emphasis added); accord Dkt. 27-5 at ¶ 24.
                                                                        75
                                                                             Dkt. 27-4 ¶ 19.
                                                                        76
                                                                             Summers, 555 U.S. at 497–99 (internal quotation marks and citation omitted).
                                                                        77
                                                                          See Mayfield v. United States, 599 F.3d 964, 970 (9th Cir. 2010) (neither
                                                                 speculation nor subjective apprehension about future harm supports standing).
                                                                        78
                                                                             Dkt. 27 at 43.
                                                                        79
                                                                             See Mayfield, 599 F.3d at 969.
                                                                                                               17




                                                                            Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 24 of 51
                                                                 any member who was actually injured in fact by the 2018-19 Program or who faces an

                                                                 imminent injury now that the 2018-19 Program is over. There is nothing to redress.

                                                                 Moreover, assuming solely for purposes of argument that Plaintiffs have established an

                                                                 injury to at least one of their members, a declaration from this Court that BLM did not

                                                                 comply with NEPA or ANILCA—which ConocoPhillips steadfastly maintains would not

                                                                 be justified on the record—would not redress any such injury. The 2018-19 Program,

                                                                 including demobilization, is complete. Any future exploration programs by

                                                                 ConocoPhillips will require a new BLM approval, on a new record, and any such future
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 programs are not at issue here. Plaintiffs have challenged a program that has been
STOEL RIVES LLP




                                                                 completed and for which a declaration about BLM’s alleged failure to comply with

                                                                 NEPA or ANILCA will have no consequence.

                                                                       In sum, Plaintiffs fail to establish the “irreducible constitutional minimum of

                                                                 standing,” and their claims should be dismissed.80

                                                                 B.    BLM’s NEPA Analysis Is Fully Consistent with Applicable Law.

                                                                       Plaintiffs’ arguments also fail on the merits. BLM took the required “hard look” at

                                                                 the consequences of the 2018-19 Program by producing a thorough EA that was tiered to

                                                                 three relevant EISs. Nothing more was required under NEPA.




                                                                       80
                                                                            Lujan, 504 U.S. at 560.
                                                                                                             18




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 25 of 51
                                                                        1.       Plaintiffs Premise Their Claims on the Wrong Standard.

                                                                        Plaintiffs’ lead argument is that BLM was required to produce another EIS

                                                                 specifically for the 2018-19 Program. As set forth below, this argument is premised on a

                                                                 misunderstanding of NEPA.

                                                                        NEPA and its implementing regulations encourage agencies, like BLM here, to

                                                                 rely upon and tier to comprehensive EISs that address the activity in question.81 In this

                                                                 context, “[a] comprehensive programmatic impact statement generally obviates the need

                                                                 for a subsequent site-specific or project-specific impact statement, unless new and
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 significant environmental impacts arise that were not previously considered.”82 As the
STOEL RIVES LLP




                                                                 D.C. Circuit explained:

                                                                                 In general, an agency preparing an environmental assessment
                                                                                 for a drilling permit is not required to reevaluate the analyses
                                                                                 included in the relevant project’s EIS. Instead, NEPA
                                                                                 regulations allow “tiering,” which permits site-specific
                                                                                 environmental analyses to incorporate by reference the
                                                                                 general discussions of prior, broader environmental impact
                                                                                 statements. . . . While courts have required environmental
                                                                                 assessments to analyze certain impacts for the first time when
                                                                                 the broader analysis did not address the impact in question at



                                                                        81
                                                                             See 40 C.F.R. § 1502.20.
                                                                        82
                                                                          Salmon River Concerned Citizens v. Robertson, 32 F.3d 1346, 1356 (9th Cir.
                                                                 1994) (emphasis added); see Theodore Roosevelt Conservation P’ship v. Salazar, 616
                                                                 F.3d 497, 511–12 (D.C. Cir. 2010); Norton v. S. Utah Wilderness All., 542 U.S. 55, 72–
                                                                 73 (2004) (“A regulation of the Council on Environmental Quality requires
                                                                 supplementation where ‘[t]here are significant new circumstances or information relevant
                                                                 to environmental concerns and bearing on the proposed action or its impacts.’”) (quoting
                                                                 40 C.F.R. § 1502.9(c)(1)(ii) (2003)).
                                                                                                                19




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 26 of 51
                                                                                 all, see, e.g., Kern, 284 F.3d at 1078, this is not such a
                                                                                 case.[83]

                                                                 The Department of Interior’s NEPA regulations similarly explain that “[t]iering to the

                                                                 programmatic or broader-scope environmental impact statement would allow the

                                                                 preparation of an environmental assessment and a finding of no significant impact for the

                                                                 individual proposed action, so long as any previously unanalyzed effects are not

                                                                 significant.”84 Plaintiffs do not cite these plainly applicable standards, much less attempt

                                                                 to apply them. For this reason alone, the Court should dismiss Plaintiffs’ claims
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 challenging BLM’s decision to prepare an EA and issue a FONNSI.85

                                                                        Plaintiffs instead rely upon an argument with a faulty premise. They argue that
STOEL RIVES LLP




                                                                 BLM was required to prepare another, new EIS86 because there is supposedly

                                                                 “substantial uncertainty about how the [Teshekpuk Caribou] herd will respond to this


                                                                        83
                                                                             Theodore Roosevelt Conservation P’ship, 616 F.3d at 511–12.
                                                                        84
                                                                           43 C.F.R. § 46.140(c); see id. (“A finding of no significant impact other than
                                                                 those already disclosed and analyzed in the environmental impact statement to which the
                                                                 environmental assessment is tiered may also be called a ‘finding of no new significant
                                                                 impact.’” (emphasis in original)); see also 40 C.F.R. § 1502.9(c)(1)(ii) (standard for
                                                                 supplementing an EIS).
                                                                        85
                                                                           See N. Alaska Envtl. Ctr. v. U.S. Dep’t of the Interior, No. 3:18-cv-00030-SLG,
                                                                 2018 WL 6424680, at *5 (D. Alaska Dec. 6, 2018) (“Plaintiffs have not asserted that a
                                                                 supplemental EIS is necessary in this case; rather, they maintain an entirely new EA or
                                                                 EIS is required. As such, Plaintiffs have waived any potential supplementation claims by
                                                                 failing to assert them in their Amended Complaint.”); Nat. Res. Def. Council v. Zinke,
                                                                 No. 3:18-cv-00031-SLG, 2018 WL 6424687, at *4 (D. Alaska Dec. 6, 2018) (same).
                                                                        86
                                                                          Plaintiffs frame their EIS argument to avoid mentioning the supplementation
                                                                 standard. However, if BLM determined in its EA that there were new significant impacts,
                                                                 it would have correctly prepared a supplemental EIS, not a wholly new EIS.
                                                                                                                 20




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 27 of 51
                                                                 increasing, intensive winter exploration and other development activity,” and that “BLM

                                                                 could not reach a no significant impacts finding without attempting to fill the information

                                                                 gaps” in the EA regarding these “potentially significant impacts.”87 Plaintiffs make

                                                                 similar claims about BLM’s subsistence analysis and cumulative effects assessment.88

                                                                        But BLM’s decision to tier from the IAP EIS and prepare an EA and FONNSI is

                                                                 not judged by whether there is “substantial uncertainty” or missing information. Indeed, it

                                                                 is well-established that “NEPA cannot be ‘read as a requirement that [c]omplete

                                                                 information concerning the environmental impact of a project must be obtained before
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 action may be taken.’”89 “It is not required that every conceivable impact be analyzed, or
STOEL RIVES LLP




                                                                 that action be deferred until all studies have been done that might be done.”90 For

                                                                 example, in Theodore Roosevelt, the D.C. Circuit rejected this same argument, holding

                                                                 that BLM was not required to “fill in any holes” because, as here, the programmatic EIS

                                                                 generally addressed the topics at issue and the agency was not obligated to reevaluate



                                                                        87
                                                                             Dkt. 27 at 21-24.
                                                                        88
                                                                           Dkt. 27 at 29 (asserting that EAs and EISs “raise substantial questions as to
                                                                 whether the winter exploration program may significantly affect subsistence activities in
                                                                 this project area”), 33 (asserting that earlier NEPA documents “point to potentially
                                                                 significant effects and demonstrate the need for detailed information at this stage”).
                                                                        89
                                                                           State of Alaska v. Andrus, 580 F.2d 465, 473–74 (D.C. Cir. 1978) (quoting
                                                                 Jicarilla Apache Tribe of Indians v. Morton, 471 F.2d 1275, 1280 (9th Cir. 1973)),
                                                                 vacated in part sub nom. W. Oil & Gas Ass’n v. Alaska, 439 U.S. 922 (1978); see also
                                                                 Seattle Audubon Soc’y v. Lyons, 871 F. Supp. 1291, 1318 (W.D. Wash. 1994), aff’d sub
                                                                 nom. Seattle Audubon Soc’y v. Moseley, 80 F.3d 1401 (9th Cir. 1996).
                                                                        90
                                                                             See, e.g., Lyons, 871 F. Supp. at 1318.
                                                                                                                21




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 28 of 51
                                                                 those analyses.91 In fact, when preparing the IAP EIS, BLM was required by regulation

                                                                 to, and did, identify areas of uncertainty and missing information.92

                                                                        BLM was not, however, required to “fill the information gaps” in subsequent

                                                                 analyses tiered to the IAP EIS in order to reduce or eliminate the supposed “substantial

                                                                 uncertainty.”93 Rather, BLM was required to determine, based on the best available

                                                                 information, whether there were any “new and significant environmental impacts . . . that

                                                                 were not previously considered.”94 Plaintiffs’ failure to address this essential question

                                                                 requires dismissal of their claims.
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                        2.       BLM Rationally Concluded that the 2018-19 Program Would Have No
                                                                                 New Significant Impacts.
STOEL RIVES LLP




                                                                        Applying the correct standard, it is clear that BLM’s FONNSI satisfies NEPA

                                                                 requirements. The IAP EIS comprehensively evaluates the effects of winter exploration

                                                                 activities in the NPR-A. BLM properly tiered from the IAP EIS, performed an evaluation

                                                                 in the EA of the proposed 2018-19 Program that considered new information, and

                                                                 rationally concluded that “the preferred alternative would not result in significant impacts



                                                                        91
                                                                             See Theodore Roosevelt Conservation P’ship, 616 F.3d at 511–12.
                                                                        92
                                                                          See 40 C.F.R. § 1502.22 (“When an agency is evaluating reasonably foreseeable
                                                                 significant adverse effects on the human environment in an environmental impact
                                                                 statement and there is incomplete or unavailable information, the agency shall always
                                                                 make clear that such information is lacking.”). Plaintiffs do not challenge (and have never
                                                                 challenged) the IAP EIS’s compliance with 40 C.F.R. § 1502.22.
                                                                        93
                                                                             See Theodore Roosevelt Conservation P’ship, 616 F.3d at 511–12.
                                                                        94
                                                                             Salmon River Concerned Citizens, 32 F.3d at 1356.
                                                                                                              22




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 29 of 51
                                                                 beyond those already addressed in the [IAP EIS and associated ROD].”95 That is

                                                                 precisely what the law required BLM to do.

                                                                        In the IAP EIS, BLM evaluated the environmental impacts of five different

                                                                 alternatives that included a range of scenarios contemplating different levels of winter

                                                                 exploration activity.96 It described in detail all of the activities involved in carrying out a

                                                                 winter exploration program, including construction of ice roads, snow trails, ice airstrips,

                                                                 and ice pads; transportation of personnel and equipment; and drilling and plugging of

                                                                 exploration wells.97 For example, in one paragraph, BLM described the elements of
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 exploration activity as follows:
STOEL RIVES LLP




                                                                                 Exploration operations require movement of heavy equipment
                                                                                 (drilling rigs, drill pipe, and camps) and large amounts of
                                                                                 materials (steel casing, drilling mud, cement, and fuel) to
                                                                                 remote locations. Approved low-ground pressure vehicles
                                                                                 would be used to transport lighter equipment and personnel
                                                                                 via snow-packed trails to construct ice pads, roads, and
                                                                                 airstrips. Transportation logistics must also allow for regular
                                                                                 crew changes and resupply. An exploration well crew could
                                                                                 consist of 30 to 60 people, working 1- to 2-week shifts.98

                                                                 BLM then produced hypothetical development scenarios, for the purpose of evaluating

                                                                 impacts, and those scenarios included detailed estimates of winter exploration activity




                                                                        95
                                                                             AR8477.
                                                                        96
                                                                             See generally AR0541-AR0614.
                                                                        97
                                                                             See AR0552-AR0556.
                                                                        98
                                                                             AR0554.
                                                                                                                23




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 30 of 51
                                                                 levels, along with other oil and gas activities.99 These scenarios covered all areas in the

                                                                 Petroleum Reserve open to leasing for which exploration and development activities

                                                                 could occur, including the area covered by the 2018-19 Program.100

                                                                        Specifically, for exploration activities, the IAP EIS assumed that up to 128 oil and

                                                                 gas exploration wells would be drilled, up to 128 oil and gas delineation wells would be

                                                                 drilled, up to 108,734 miles of ice roads and snow-packed trails would be constructed,

                                                                 and up to 125 ice airstrips would be constructed.101 The environmental impact analyses in

                                                                 Chapter 4 of the IAP EIS specifically evaluate the potential effects associated with each
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 of the hypothetical scenarios. BLM addressed the effects of exploration activities in
STOEL RIVES LLP




                                                                 Chapter 4, including specifically in the wildlife (caribou) section and in the subsistence

                                                                 section.102 Plaintiffs ignore these obviously relevant assumptions and evaluations in the

                                                                 IAP EIS. Plaintiffs also fail to identify any new exploration activities or areas that are not

                                                                 already addressed in the IAP EIS.

                                                                        As it did for its previous three winter exploration program approvals dating back

                                                                 to 2013 (none of which were challenged by Plaintiffs), BLM prepared an EA that tiered

                                                                 from, and incorporated by reference, the IAP EIS, as well as other relevant NEPA



                                                                        99
                                                                             AR0580-AR0614; AR0651-AR0652.
                                                                        100
                                                                              AR0032-AR0049; see also AR2540; AR2542; AR2544; AR2546; AR2548.
                                                                        101
                                                                              AR0606-AR0608.
                                                                        102
                                                                        AR0721-AR0742; AR0821-AR0836; AR0651-AR0652; see AR0136-AR0137;
                                                                 AR0142-AR0145.
                                                                                                               24




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 31 of 51
                                                                 analyses.103 Consistent with applicable law (described above), BLM explained in the EA

                                                                 that if it “determines that the preferred alternative would not result in significant impacts

                                                                 beyond those already addressed in the IAP/EIS . . . and ROD . . . , the BLM would

                                                                 prepare a Finding of No New Significant Impacts and Decision Record approving the

                                                                 selected alternative.”104

                                                                        Typical of a tiered NEPA review, BLM’s EA addresses additional, relevant topics

                                                                 with specificity (including topics raised in Plaintiffs’ comments), while relying upon the

                                                                 analyses in the IAP EIS for effects of activities that were comprehensively addressed in
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 that document.105 The EA included a detailed, three-page assessment of all new
STOEL RIVES LLP




                                                                 information regarding potential subsistence impacts.106 It also included detailed

                                                                 assessments of three discrete areas for which BLM granted exceptions to certain BMPs

                                                                 contained in the IAP EIS.107 BLM included specific responses to all public comments,

                                                                 even though it was not required to solicit any public comments.108 BLM rationally

                                                                 concluded that there were no new significant impacts beyond those already evaluated in




                                                                        103
                                                                              AR8476-AR8477; AR8542-AR8552.
                                                                        104
                                                                              AR8477 (emphasis added).
                                                                        105
                                                                              See, e.g., AR8478-AR8481; AR8496-AR8498.
                                                                        106
                                                                              AR8496-AR8498.
                                                                        107
                                                                              AR8487-AR8492; AR8499-AR8502.
                                                                        108
                                                                           AR8555-AR8580; see 40 C.F.R. § 1501.4(b), (e) (public comment period not
                                                                 required for EA).
                                                                                                               25




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 32 of 51
                                                                 the IAP EIS.109 BLM also determined that the 2018-19 Program was “in conformance”

                                                                 with the IAP EIS, including all of the mitigation measures contained in the IAP EIS.110 In

                                                                 short, BLM’s tiered NEPA review met (and exceeded) all applicable legal requirements.

                                                                        3.       Plaintiffs Mischaracterize the Record.

                                                                        Plaintiffs generally ignore BLM’s reasoned analysis and instead cherry-pick

                                                                 statements from the IAP EIS to attempt to manufacture contradictions between the IAP

                                                                 EIS and the EA.111 But as addressed above, the IAP EIS is part of the agency’s NEPA

                                                                 analysis here, and BLM was required to evaluate whether there were additional, new
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 significant impacts that were not evaluated in the IAP EIS. In a tiered review, the EIS can
STOEL RIVES LLP




                                                                 address significant impacts and the subsequent EA can find that any additional impacts

                                                                 on the same resource are not significant. In addition, Plaintiffs’ specific claims about

                                                                 caribou, subsistence, and cumulative effects are contradicted by the record.

                                                                        Caribou. Plaintiffs repeatedly mischaracterize BLM’s treatment of potential

                                                                 effects on caribou. For example, Plaintiffs state that “no herd has previously been

                                                                 exposed to intensive winter exploration activities in its winter range.”112 This ignores

                                                                 both the IAP EIS’s extensive evaluation of exploration activities and the fact that

                                                                        109
                                                                              AR8496; AR8503; AR8591; see also AR8592.
                                                                        110
                                                                              See AR8597.
                                                                        111
                                                                            See Dkt. 27 at 24 (“These conclusions in the [IAP EIS] run contrary to BLM’s
                                                                 assertion in the EA that caribou impacts from winter drilling will be minor.”), 27
                                                                 (“Previous agency analysis points to the type of effects BLM describes in the EA as
                                                                 being potentially significant[.]”).
                                                                        112
                                                                              Dkt. 27 at 21.
                                                                                                              26




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 33 of 51
                                                                 exploration activities have occurred in the winter range in three previous years since the

                                                                 IAP EIS was issued (and for many years before that).113 As another example, Plaintiffs

                                                                 cite a single paragraph from the IAP EIS stating, in part:

                                                                                 It is not known what population effects might occur if the
                                                                                 majority of the herd were to have year-round contact with oil
                                                                                 and gas facilities and activities. Despite the current lack of
                                                                                 evidence regarding adverse effects from seismic exploration
                                                                                 and village contact, negative effects on caribou energy
                                                                                 budgets during winter could result from this new situation.
                                                                                 Such an effect could be manifested through increased winter
                                                                                 mortality itself, or a reduction in calf productivity.[114]
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 However, Plaintiffs conveniently omit the preceding paragraphs, which discuss how the

                                                                 preferred alternative is anticipated to have minor impacts on the Teshekpuk Herd, in large
STOEL RIVES LLP




                                                                 part due to the exclusion of significant calving, foraging, and insect-relief areas from oil

                                                                 and gas activities.115 Plaintiffs also ignore BLM’s detailed assessment of all caribou herds

                                                                 in Chapter 3 of the IAP EIS.116 And, again, BLM transparently addressed the areas of

                                                                 uncertainty associated with those assessments.

                                                                        Subsistence. Plaintiffs’ similarly present a misleading picture of BLM’s

                                                                 subsistence analyses. For example, Plaintiffs select a single paragraph from the EA,

                                                                 accusing BLM of “impermissibly attempting to explain away [winter exploration impacts

                                                                 on Nuiqsut subsistence] by referencing discussion of subsistence impacts in the GMT2
                                                                        113
                                                                              AR0580-AR0614; AR0651-AR0652; see AR8542-AR8552.
                                                                        114
                                                                              Dkt. 27 at 23.
                                                                        115
                                                                              AR1065-AR1067.
                                                                        116
                                                                              AR0294-AR0306.
                                                                                                               27




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 34 of 51
                                                                 supplemental EIS and unspecified ‘previous’ analysis of the cumulative effects on

                                                                 subsistence and socioculture systems.”117 But Plaintiffs omit the immediately preceding

                                                                 paragraph, which explains:

                                                                                 Because subsistence, sociocultural systems, and
                                                                                 environmental justice are inherently interconnected and
                                                                                 because potential impacts to these resources have already
                                                                                 been comprehensively analyzed for the NPR-A IAP (2012)
                                                                                 and more recently for the GMT-1 project (BLM 2015) and
                                                                                 GMT-2 project (BLM 2018), for the purpose of this EA they
                                                                                 are briefly summarized and analyzed together.[118]

                                                                 Indeed, the section of the IAP EIS addressing subsistence (§ 3.4.3) appears to be the
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 longest of any subchapter in the “Affected Environment” chapter at nearly 50 pages long,
STOEL RIVES LLP




                                                                 with pages 403 through 411 discussing subsistence activities in Nuiqsut in specific detail.

                                                                 The word “subsistence” appears some 894 times in the first three chapters of the IAP EIS

                                                                 alone.119 And, subsistence is also addressed in detail in the EA.120 This comprehensive

                                                                 record directly contradicts Plaintiffs’ false assertion that “no previous EIS in the record

                                                                 specifically analyzes the effects of winter exploration [on subsistence] in this project

                                                                 area.”121




                                                                        117
                                                                              Dkt. 27 at 28.
                                                                        118
                                                                              AR8496-AR8497; see also AR8497-AR8498.
                                                                        119
                                                                              See AR0015-AR0529.
                                                                        120
                                                                              AR8496-AR8498.
                                                                        121
                                                                              Dkt. 27 at 29.
                                                                                                              28




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 35 of 51
                                                                        Cumulative Effects. Plaintiffs’ allegations regarding cumulative effects fare no

                                                                 better. By premising their argument on showing a “potential for cumulative impacts,”

                                                                 Plaintiffs again forget that BLM was required only to evaluate whether there are any new

                                                                 significant effects that were not already considered.122 But, in any event, the cumulative

                                                                 effects associated with the 2018-19 Program, the GMT-2 project, and the geotechnical

                                                                 surveys are fully addressed in the record.123 BLM, for instance, specifically addressed

                                                                 the potential cumulative impacts of those and additional projects occurring in or around

                                                                 the Petroleum Reserve during winter 2018 in the EA (including responses to specific
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 comments)124 and concluded that the 2018-19 Program would not “add substantially to
STOEL RIVES LLP




                                                                 the incremental past, present, and future impacts” of oil and gas exploration and

                                                                 development activities in and around the NPR-A.125 In addition to that analysis, BLM

                                                                 separately evaluated the GMT2 construction project and the geotechnical exploration

                                                                 project under NEPA.126 In so doing, BLM more than sufficiently addressed potential

                                                                 cumulative effects.127


                                                                        122
                                                                              Dkt. 27 at 30.
                                                                        123
                                                                            See AR8502-AR8507; AR5014-AR5090; AR1371-AR1667; AR8723-AR8726
                                                                 (finding that “other concurrent exploration and construction activities on the west side of
                                                                 Nuiqsut (in the NPR-A) would not be easily discernible”).
                                                                        124
                                                                              AR8502-AR8507; AR8579.
                                                                        125
                                                                              AR503.
                                                                        126
                                                                              See AR4516-AR6541; AR8684-AR8742.
                                                                        127
                                                                          See Save Strawberry Canyon v. U.S. Dept’ of Energy, 830 F. Supp. 2d 737, 752
                                                                 (N.D. Cal. 2011).
                                                                                                             29




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 36 of 51
                                                                        4.        Plaintiffs Rely Upon Inapt Case Law.

                                                                        In addition to the lack of record support, Plaintiffs’ arguments rely upon inapt case

                                                                 law. In Klamath-Siskiyou Wildlands Center v. BLM, the Ninth Circuit found fault with

                                                                 two BLM timber sale EAs that failed to address cumulative impacts because the

                                                                 programmatic EIS to which they tiered also failed to address cumulative impacts.128 The

                                                                 court also rejected as insufficient the agency’s effort to tier its EA to a watershed analysis

                                                                 that was not a NEPA document. Klamath stands for the unremarkable principle—

                                                                 inapplicable here—that an agency cannot lawfully tier to an EIS that is also deficient.
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 Similarly, in Center for Biological Diversity v. BLM,129 the district court rejected BLM’s
STOEL RIVES LLP




                                                                 effort to tier four oil and gas leases involving hydraulic fracturing to a regional

                                                                 management plan programmatic EIS because the agency completely failed to address

                                                                 fracking in the programmatic EIS.130 The difference here, of course, is that BLM

                                                                 addressed winter exploration activities in detail in the IAP EIS.131




                                                                        128
                                                                              387 F.3d 989, 997 (9th Cir. 2004).
                                                                        129
                                                                              937 F. Supp. 2d 1140 (N.D. Cal 2013).
                                                                        130
                                                                              Id. at 1157.
                                                                        131
                                                                           See supra § III.B.2. Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d
                                                                 846, 865–66 (9th Cir. 2005), is also inapt because it does not address tiering at all and
                                                                 simply holds that the agency failed justify its determination that construction of an oil
                                                                 refinery dock would not have a significant impact. Cascadia Wildlands v. Bureau of
                                                                 Indian Affairs has no value here because the agency’s analysis was not nearly as robust as
                                                                 the analysis here, and in any event, the Ninth Circuit upheld the EAs at issue in that case.
                                                                 801 F.3d 1105, 1114 (9th Cir. 2015).
                                                                                                               30




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 37 of 51
                                                                        With respect to cumulative effects, none of the cases cited by Plaintiffs apply to

                                                                 the circumstances of this case. In Te-Moak Tribe of Western Shoshone of Nevada v. U.S.

                                                                 Dep’t of the Interior132 and in Klamath-Siskiyou Wildlands Center v. Bureau of Land

                                                                 Management,133 the Ninth Circuit found fault with BLM’s cumulative impacts analyses

                                                                 primarily because they “only consider[ed] the effects of the very project[s] at issue.”134

                                                                 Here, the EA identifies the other projects both inside and near to the Petroleum Reserve

                                                                 that were being undertaken during winter 2018, describes the potential cumulative

                                                                 impacts of those projects, and concludes, based on prior NEPA analyses, that “[n]either
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 the Proposed Action nor the No-Action Alternative would add substantially to the
STOEL RIVES LLP




                                                                 incremental past, present, and future impacts described [in the EA and other NEPA

                                                                 analyses].”135 In addition, the EA is tiered to prior NEPA analyses that specifically

                                                                 address the cumulative effects of oil exploration and development activities in the

                                                                 Petroleum Reserve.136 The EA further documents the “small number and minimal


                                                                        132
                                                                              608 F.3d 592 (9th Cir. 2010).
                                                                        133
                                                                              387 F.3d 989 (9th Cir. 2004).
                                                                        134
                                                                          Klamath-Siskiyou, 387 F.3d at 996; accord Te-Moak Tribe, 608 F.3d at 603–04
                                                                 (“The EA’s discussion of the Amendment’s direct effects in lieu of a discussion of
                                                                 cumulative impacts is inadequate.”).
                                                                        135
                                                                              AR8502-AR8504.
                                                                        136
                                                                           See, e.g., AR8502; AR5014-AR5090. Contra Blue Mountains Biodiversity
                                                                 Project v. Blackwood, 161 F.3d 1208, 1215 (9th Cir. 1998) (criticizing cumulative
                                                                 impacts analysis where EA relied on study that “assessed only the impacts of the fire on
                                                                 the watershed[,] not the additional impacts of logging several thousand acres and building
                                                                 several miles of roads”).
                                                                                                              31




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 38 of 51
                                                                 severity of the impacts occurring from 1999 to 2017” due to “the overall effectiveness of

                                                                 the environmental protections that are applied to winter exploration activities in the NPR-

                                                                 A.”137

                                                                          In sum, Plaintiffs have presented no credible evidence or argument showing that

                                                                 BLM’s NEPA approach was unlawful. Ultimately, Plaintiffs simply disagree with BLM’s

                                                                 conclusions about the significance of certain potential effects. But Plaintiffs are not the

                                                                 experts and BLM’s decisions are entitled to substantial deference.138 Accordingly, the

                                                                 Court should reject the arguments set forth in Sections III, IV, and V of Plaintiffs’
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 Opening Brief.
STOEL RIVES LLP




                                                                 C.       BLM Considered a Reasonable Range of Alternatives.

                                                                          1.       BLM’s Alternatives Satisfy NEPA.

                                                                          Plaintiffs also argue that BLM violated its NEPA obligations by failing to consider

                                                                 reasonable alternatives to ConocoPhillips’ proposed action, including the alternatives

                                                                 proposed by Plaintiffs during the comment period.139 This argument is contrary to the

                                                                 record and Ninth Circuit case law.140



                                                                          137
                                                                                AR8503.
                                                                          138
                                                                           See Native Ecosystems Council v. Weldon, 697 F.3d 1043, 1051 (9th Cir. 2012)
                                                                 (“A court generally must be at its most deferential when reviewing scientific judgments
                                                                 and technical analyses within the agency’s expertise under NEPA.” (internal quotation
                                                                 marks and citations omitted)).
                                                                          139
                                                                                See AR8003; AR8010.
                                                                          140
                                                                                See Dkt. 27 at 39 (quoting 42 U.S.C. § 4332(e)).
                                                                                                                 32




                                                                          Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 39 of 51
                                                                               a.      Plaintiffs’ arguments ignore controlling authority.

                                                                        In Native Ecosystems Council v. U.S. Forest Service, the Ninth Circuit determined

                                                                 to “join our sister circuits in holding that an agency’s obligation to consider alternatives

                                                                 under an EA is a lesser one than under an EIS,” and that an agency preparing an EA only

                                                                 is required to include a brief discussion of reasonable alternatives.141 Since then, the

                                                                 Ninth Circuit has repeatedly held that an agency’s consideration of a “no action”

                                                                 alternative and its “preferred” alternative in an EA satisfies that “lesser” obligation.142

                                                                 This authority controls here. Plaintiffs’ argument that BLM was required to consider
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 more alternatives in the EA fails as a matter of law.
STOEL RIVES LLP




                                                                               b.      Plaintiffs’ argument is factually wrong.

                                                                        Furthermore, Plaintiffs are simply wrong in asserting that BLM failed to consider

                                                                 the alternatives proposed by Plaintiffs during the comment period. Indeed, the EA

                                                                 specifically states that BLM considered but eliminated from detailed analysis Plaintiffs’

                                                                        141
                                                                            428 F.3d 1233, 1246 (9th Cir. 2005) (upholding the Forest Service’s
                                                                 consideration of a “no action” alternative and its “preferred” alternative, even though no
                                                                 other alternatives were considered in detail); accord N. Idaho Cmty. Action Network v.
                                                                 U.S. Dep’t of Transp., 545 F.3d 1147, 1153 (9th Cir. 2008).
                                                                        142
                                                                            See, e.g., Earth Island Inst. v. U.S. Forest Serv., 697 F.3d 1010, 1022 (9th Cir.
                                                                 2012) (“Since [Native Ecosystems Council], we are aware of no Ninth Circuit case where
                                                                 an EA was found arbitrary and capricious when it considered both a no-action and
                                                                 preferred action alternative.”); N. Idaho Community, 545 F.3d at 1154 (holding agencies
                                                                 “fulfilled their obligations under NEPA’s alternatives provision when they considered
                                                                 and discussed only two alternatives in the . . . EA”); Ctr. for Envtl. Law & Policy v. U.S.
                                                                 Bureau of Reclamation, 655 F.3d 1000, 1012 (9th Cir. 2011) (same); see also La.
                                                                 Crawfish Producers Ass’n–W. v. U.S. Army Corps of Eng’rs, 463 F.3d 352, 356–57 (5th
                                                                 Cir. 2006) (observing that there is “no case law” that “require[s an agency] to consider
                                                                 and reject [a] proposed alternative in [an] EA”).
                                                                                                               33




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 40 of 51
                                                                 proposed alternative to reduce the number of wells approved for drilling because the

                                                                 alternative “would not meet the purpose and need” of the proposed action.143 In these

                                                                 circumstances, the Ninth Circuit has reasoned that “it makes no sense” for agencies “to

                                                                 consider alternatives that do not promote the goal” or the “purpose” the agency is trying

                                                                 to accomplish.144

                                                                        Additionally, BLM found that the 2018-19 Program will “have no new significant

                                                                 impacts on the environment and will cause no undue or unnecessary degradation to the

                                                                 public lands.”145 In Earth Island Institute v. U.S. Forest Service, the Ninth Circuit
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 observed that “‘it makes little sense to fault an agency for failing to consider more
STOEL RIVES LLP




                                                                 environmentally sound alternatives to a project which it has properly determined, through

                                                                 its decision not to file an impact statement, will have no significant environmental effects

                                                                 anyway.’”146 This, however, is exactly what Plaintiffs are asking this Court to do—i.e., to

                                                                 fault BLM for eliminating from detailed analysis Plaintiffs’ proposed alternative of

                                                                 reducing the number of exploratory wells.




                                                                        143
                                                                              AR8495; see AR8473-AR8474.
                                                                        144
                                                                           Native Ecosystems Council, 428 F.3d at 1248 (internal quotation marks and
                                                                 citation omitted).
                                                                        145
                                                                              AR8592.
                                                                        146
                                                                           697 F.3d at 1023 (quoting Sierra Club v. Espy, 38 F.3d 792, 803 (5th Cir.
                                                                 1994)); see also Headwaters, Inc., 914 F.2d at 1181 (“NEPA does not require a separate
                                                                 analysis of alternatives which are not significantly distinguishable from alternatives
                                                                 actually considered, or which have substantially similar consequences.”).
                                                                                                              34




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 41 of 51
                                                                        Plaintiffs ask this Court to find the EA inadequate for the additional reason that

                                                                 BLM did not consider Plaintiffs’ proposed alternative of requiring ConocoPhillips to

                                                                 comply with all BMPs from the IAP.147 But, contrary to what Plaintiffs would have this

                                                                 Court believe, BLM did give “full and meaningful” consideration to this exact

                                                                 alternative. In Sections 2.1.1.2, 2.1.2.1, and 2.1.5.1 of the EA, BLM describes its

                                                                 evaluation of the potential environmental impacts of allowing ConocoPhillips to deviate

                                                                 from BMPs B-2g, B-2d, and A-5.148 This evaluation necessarily required BLM to

                                                                 consider what Plaintiffs fault it for not doing—i.e., considering the potential
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 environmental impact of requiring compliance with all BMPs. This is more than
STOEL RIVES LLP




                                                                 sufficient under Ninth Circuit law.149

                                                                                 c.     Plaintiffs ignore the IAP EIS.

                                                                        Plaintiffs also assiduously ignore the IAP EIS to which the EA is tiered. Plaintiffs

                                                                 claim that BLM failed “to include even a brief discussion of any reasonable alternatives,”

                                                                 but this overlooks the IAP EIS in which BLM gave “‘full and meaningful




                                                                        147
                                                                              See Dkt. 27 at 40.
                                                                        148
                                                                              AR8487, AR8489, AR8491-AR8492.
                                                                        149
                                                                            See N. Idaho Community, 545 F.3d at 1153 (finding agency satisfied
                                                                 obligations under NEPA by “briefly discuss[ing] two alternatives” without discussing the
                                                                 other alternatives the agency had rejected and whether the agency had provided sufficient
                                                                 reasons for rejecting the alternatives).
                                                                                                              35




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 42 of 51
                                                                 consideration’”150 to (and then rejected) the very alternatives Plaintiffs claim BLM should

                                                                 have considered here.

                                                                        In particular, the IAP EIS includes consideration of five alternatives: a no-action

                                                                 alternative, the preferred alternative, and three other alternatives, each of which

                                                                 contemplates a different number of wells to be drilled.151 Alternative A (the no-action

                                                                 alternative) contemplated construction of 196 exploration and delineation wells.

                                                                 Alternative B-1 contemplated construction of 128 wells; Alternative B-2, 152 wells;

                                                                 Alternative C, 236 wells; and Alternative D, 256 wells.152 After undertaking a thorough
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 comparison of the likely environmental consequences of each alternative,153 BLM
STOEL RIVES LLP




                                                                 approved Alternative B-2.154 Of import here, BLM concluded that the likely effects of oil

                                                                 and gas activities under Alternative B-2 were not substantially different from those under

                                                                 Alternative B-1.155 BLM also concluded that the number of wells was relatively

                                                                 inconsequential for the majority of studied categories, including effects on air quality,156




                                                                        150
                                                                            Dkt. 27 at 34 (quoting Pac. Coast Fed’n of Fishermen’s Ass’ns v. U.S. Dep’t of
                                                                 the Interior, 655 F. App’x 595, 599-600 (9th Cir. 2016)).
                                                                        151
                                                                              See, e.g., AR0129.
                                                                        152
                                                                              Id.
                                                                        153
                                                                              AR0126-AR0152.
                                                                        154
                                                                              AR2629.
                                                                        155
                                                                              See AR0126-AR0152.
                                                                        156
                                                                            AR0126 (air pollutant emissions for Alternative B-1 are projected to be
                                                                 “slightly less compared to Alternatives B-2 and A”).
                                                                                                              36




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 43 of 51
                                                                 paleontological resources,157 water resources and water quality,158 vegetation,159 fish,160

                                                                 birds,161 caribou,162 cultural resources,163 recreational resources,164 and rivers.165

                                                                        The IAP EIS also expressly addresses BMPs, their purpose, and when an applicant

                                                                 might deviate from them. Specifically, the IAP EIS describes BMPs as “guidance for

                                                                 future performance-based requirements to obtain BLM authorization in the NPR-A,”166

                                                                 and Appendix A of the IAP Record of Decision specifically provides that an applicant
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920
STOEL RIVES LLP




                                                                        157
                                                                           AR0127 (“The potential for impacts to paleontological resources from
                                                                 exploration activities is low . . . .”).
                                                                        158
                                                                             AR0129 (finding that even under Alternative D (256 wells), “[e]xploratory
                                                                 drilling . . . is not expected to have a measurable effect on water quality since spills
                                                                 would occur in the winter and will likely occur on ice pads”).
                                                                        159
                                                                              AR0130 (impacts to vegetation would be “minor” for all alternatives).
                                                                        160
                                                                            AR0133 (finding a “measurable change at the population level is not likely” for
                                                                 all alternatives).
                                                                        161
                                                                              AR0135 (same).
                                                                        162
                                                                             AR0137 (stating “[p]opulation level effects would be unlikely for species of
                                                                 terrestrial mammals” for both Alternative B-1 and B-2).
                                                                        163
                                                                            AR0141 (concluding that all alternatives present “[a] lower potential impact . . .
                                                                 from exploration activities that are undertaken during the winter months with
                                                                 infrastructure constructed of snow and ice”).
                                                                        164
                                                                           AR0146 (finding “[w]inter oil and gas activities would have a minimal effect
                                                                 on recreational resources” for all alternatives).
                                                                        165
                                                                          AR0147 (“The impacts under Alternative B-2 would be essentially the same as
                                                                 under B-1 . . . .”).
                                                                        166
                                                                              AR0048 (emphasis added).
                                                                                                                37




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 44 of 51
                                                                 may propose a deviation from BMPs and when BLM should allow such deviations.167 In

                                                                 this case, ConocoPhillips and BLM precisely followed this procedure.168

                                                                        In sum, under Ninth Circuit law, BLM’s consideration of these alternatives in the

                                                                 IAP EIS—even without the additional consideration given to them in the EA—fulfills

                                                                 BLM’s obligations under NEPA. Plaintiffs’ claim that the EA (and the IAP EIS to which

                                                                 it is tiered) is inadequate under NEPA for failing to consider reasonable alternatives is

                                                                 without merit as a matter of fact and of law.169

                                                                        2.       BLM’s Alternatives Comply with ANILCA.
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                        Lastly, Plaintiffs argue that BLM also violated ANILCA Section 810 by not
STOEL RIVES LLP




                                                                 considering alternatives related to subsistence impacts. This argument fails for the same

                                                                 reasons Plaintiffs’ NEPA claim fails.170

                                                                        ANILCA Section 810(a) requires federal agencies contemplating “the use,

                                                                 occupancy, or disposition of public lands” in Alaska to “evaluate the effect of such use,

                                                                 occupancy, or disposition on subsistence uses and needs, the availability of other lands

                                                                        167
                                                                              See AR2673-AR2674.
                                                                        168
                                                                              See AR8487, AR8489, AR8491-AR8492.
                                                                        169
                                                                            See, e.g., Ctr. for Envtl. Law & Policy, 655 F.3d at 1012 (BLM adequately
                                                                 discussed alternatives in EA, where EA discussed two alternatives—the preferred
                                                                 alternative and a no-action alternative—and the SEIS to which it was tiered considered
                                                                 and rejected the alternatives plaintiff-appellant preferred); N. Idaho Community, 545 F.3d
                                                                 at 1153–54 (approving an EA that discussed only two alternatives because a prior EIS
                                                                 had evaluated the project’s environmental effects in depth). The cases cited by Plaintiffs
                                                                 are distinguishable and do not require this Court to find the EA inadequate.
                                                                        170
                                                                           See Sierra Club v. Penfold, 664 F. Supp. 1299, 1307 (D. Alaska 1987) (“NEPA
                                                                 case law is helpful in interpreting § 810.”).
                                                                                                              38




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 45 of 51
                                                                 for the purposes sought to be achieved, and other alternatives which would reduce or

                                                                 eliminate the use, occupancy, or disposition of public lands needed for subsistence

                                                                 purposes.”171 Plaintiffs misleadingly argue that an agency fails to satisfy those

                                                                 requirements if the agency’s Section 810 evaluation “decline[s] to consider alternatives

                                                                 or consider[s] only a no action alternative where feasible alternatives exist.”172 No court

                                                                 has held that an agency fails to satisfy its obligations under Section 810(a) when it

                                                                 considers a no-action alternative and the preferred alternative.173 Further, BLM’s

                                                                 guidance with respect to a Section 810 evaluation for an EA explicitly approves
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 consideration of only a proposed action and a no-action alternative: “Commonly, EAs
STOEL RIVES LLP




                                                                 consist of at least two alternatives: the proposed action, and a no-action alternative. As a

                                                                 result, an analysis of this topic may be very brief.”174




                                                                        171
                                                                              16 U.S.C. § 3120(a).
                                                                        172
                                                                              Dkt. 27 at 35.
                                                                        173
                                                                           The cases on which Plaintiffs rely are inapposite. City of Tanakee Springs v.
                                                                 Clough, 915 F.2d 1308 (9th Cir. 1990), Alaska Wilderness Recreation & Tourism Ass’n
                                                                 v. Morrison, 67 F.3d 723 (9th Cir. 1995), and Kunaknana v. Clark, 742 F.2d 1145 (9th
                                                                 Cir. 1984), all deal with the more stringent analysis requirements for an EIS or a SEIS.
                                                                 See Earth Island Institute, 697 F.3d at 1023.
                                                                        174
                                                                           BLM, Compliance with ANILCA Section 810, at 12,
                                                                 www.blm.gov/download/file/fid/10986 (last visited July 19, 2019); see also Kunaknana,
                                                                 742 F.2d at 1150 (“Agency interpretations of a statute are entitled to great deference and
                                                                 should be upheld so long as they are reasonable.”); Ninilchik Traditional Council v.
                                                                 United States, 227 F.3d 1186, 1191 (9th Cir. 2000) (Ninth Circuit has “deferred to the
                                                                 Secretary of the Interior’s interpretation of ANILCA”).
                                                                                                               39




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 46 of 51
                                                                           BLM’s Section 810 analysis more than meets that standard.175 BLM devoted a

                                                                 separate section of the EA to ANILCA Section 810.176 Comparing the no-action

                                                                 alternative to the proposed action, the EA documents BLM’s conclusions that the 2018-

                                                                 19 Program “would not alter the distribution, migration or location of harvestable

                                                                 fisheries resources,” “would not create any legal barriers that would limit subsistence

                                                                 harvest and access,” and “would not appreciably impact any other harvestable resources

                                                                 such as wood, water, berries or vegetation,”177 and, consequently, that the “direct and

                                                                 indirect effects of the proposed action are not anticipated to significantly restrict
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 subsistence uses.”178 BLM further concluded that its subsistence analysis had identified
STOEL RIVES LLP




                                                                 “[n]o new significant impacts” to subsistence uses from the 2018-19 Program. Having

                                                                 found as much, BLM had no obligation to do more in order to comply with Section

                                                                 810.179

                                                                           Moreover, the NEPA analyses to which the EA tiers include thorough analyses of

                                                                 subsistence impacts from oil and gas exploration in and near the NPR-A. The IAP EIS’s

                                                                           175
                                                                                 See AR8581-AR8586.
                                                                           176
                                                                                 Id.
                                                                           177
                                                                                 AR8585.
                                                                           178
                                                                                 AR8586.
                                                                           179
                                                                           See BLM, Compliance with ANILCA Section 810, at 12; see also City of
                                                                 Tenakee Springs v. Clough, 750 F. Supp. 1406, 1421 (D. Alaska 1990) (acknowledging
                                                                 the agency’s argument that “ANILCA, like NEPA, does not require affected agencies to
                                                                 consider project alternatives which do not achieve the purpose contemplated for the
                                                                 proposed action” as “correct”), overruled on other grounds, 915 F.2d 1308 (9th Cir.
                                                                 1990).
                                                                                                               40




                                                                           Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 47 of 51
                                                                 Section 810 analysis, for example, is nearly 30 pages in length and examines the potential

                                                                 effects on subsistence for all five of the IAP EIS alternatives.180 BLM’s Section 810

                                                                 analysis for the GMT-2 SEIS is similarly robust, and documents the potential subsistence

                                                                 impacts for the three GMT-2 SEIS alternatives.181

                                                                        Despite these analyses, Plaintiffs claim that BLM committed an “abdication” by

                                                                 considering, but eliminating from detailed analysis, alternatives to reduce the number of

                                                                 wells approved for drilling in the 2018-19 Program.182 However, in Amoco Production

                                                                 Co. v. Village of Gambell, the Supreme Court instructed courts “emphatically”183 that
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 Congress did not subordinate all other uses of public lands to subsistence uses:
STOEL RIVES LLP




                                                                                 Congress clearly did not state in ANILCA that subsistence
                                                                                 uses are always more important than development of energy
                                                                                 resources, or other uses of federal lands; rather, it expressly
                                                                                 declared that preservation of subsistence resources is a public
                                                                                 interest and established a framework for reconciliation, where
                                                                                 possible, of competing public interests.[184]

                                                                        180
                                                                           AR2243-AR2271; see also AR2245–AR2263 (concluding that Alternative A
                                                                 (196 wells), Alternative B-1 (128 wells), Alternative B-2 (152 wells), and Alternative C
                                                                 (236 wells) “would not significantly restrict subsistence use by communities in or near
                                                                 the NPR-A (Anaktuvuk Pass, Atqasuk, Barrow, Nuiqsut, Point Lay, and Wainwright”
                                                                 (emphasis added).).
                                                                        181
                                                                          AR5477-AR5502. Plaintiffs have never challenged the ANILCA analyses in
                                                                 the IAP EIS or the GMT-2 SEIS, and do not do so here.
                                                                        182
                                                                              Dkt. 27 at 38.
                                                                        183
                                                                              Hoonah Indian Ass’n v. Morrison, 170 F.3d 1223, 1227 (9th Cir. 1999).
                                                                        184
                                                                           Amoco Prod. Co. v. Vill. of Gambell, Alaska, 480 U.S. 531, 545–46 (1987);
                                                                 Hoonah Indian Ass’n, 170 F.3d at 1230 (“Subsistence uses by rural Alaskans are an
                                                                 important public interest to which the [agency] had to give careful attention. But they are
                                                                 not the only such interest.”).
                                                                                                               41




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 48 of 51
                                                                 BLM met the requirements of Section 810 by expressly considering the potential impacts

                                                                 on the abundance and availability of, and access to, subsistence resources.

                                                                        In light of the analyses undertaken by BLM in the EA and the documents to which

                                                                 it is tiered, the standard for evaluating ANILCA alternatives for an EA, and the fact that

                                                                 in past years BLM has approved a similar or greater number of wells than proposed for

                                                                 the 2018-19 Program,185 Plaintiffs’ claim that BLM failed to comply with its obligations

                                                                 under Section 810 fails.
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                                                   IV. CONCLUSION

                                                                        For the foregoing reasons, the Court should deny Plaintiffs’ motion for summary
STOEL RIVES LLP




                                                                 judgment and enter judgment in favor of BLM and ConocoPhillips.

                                                                 DATED: July 30, 2019.
                                                                                                          STOEL RIVES LLP
                                                                                                          By: /s/ Ryan P. Steen
                                                                                                             RYAN P. STEEN (Bar No. 0912084)
                                                                                                             JASON T. MORGAN (Bar No. 1602010)
                                                                                                             BRYN R. PALLESEN (Bar No. 1810104)

                                                                                                               Attorneys for ConocoPhillips Alaska, Inc.




                                                                        185
                                                                              See AR8495.
                                                                                                             42




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 49 of 51
                                                                              CERTIFICATE OF COMPLIANCE WITH WORD LIMITS


                                                                        I certify that this document contains 9,984 words, excluding items exempted by

                                                                 Local Civil Rule 7.4(a)(4), and complies with the word limits of Local Civil Rule

                                                                 7.4(a)(1).

                                                                        Respectfully submitted this 30th day of July, 2019.


                                                                                                           /s/ Ryan P. Steen
                                                                                                           Ryan P. Steen
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920
STOEL RIVES LLP




                                                                                                             43




                                                                         Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 50 of 51
                                                                                             CERTIFICATE OF SERVICE

                                                                       I hereby certify that on July 30, 2019, I filed a true and correct copy of the

                                                                 foregoing document with the Clerk of the Court for the United States District Court of

                                                                 Alaska by using the CM/ECF system. Participants in this Case No. 3:19-cv-00056-SLG

                                                                 who are registered CM/ECF users will be served by the CM/ECF system.

                                                                 Rebecca Noblin - Email: rnoblin@earthjustice.org
                                                                 Jeremy C. Lieb - Email: jlieb@earthjustice.org
                                                                 Eric P. Jorgensen - Email: ejorgensen@earthjustice.org
                  510 L Street, Suite 500, Anchorage, AK 99501
                    Main (907) 277-1900 Fax (907) 277-1920




                                                                 Garett R. Rose – Email: grose@nrdc.org
                                                                 John S. Most - Email: john.most@usdoj.gov
STOEL RIVES LLP




                                                                                                           /s/ Ryan P. Steen
                                                                                                           Ryan P. Steen




                                                                 102897945.5 0028116-00146




                                                                                                             44




                                                                        Case 3:19-cv-00056-SLG Document 31 Filed 07/30/19 Page 51 of 51
